DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's elections with traverse of the invention of Group II (claims 23-25 drawn to methods for detecting liver cancer), and of the particular species that is miR-6784-5p, in the reply filed on 08/31/2021 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden in searching the the elected species in both the elected methods and the elected products.  This is not found persuasive because the search an consideration of the particular structures (i.e. the probes and primers as broadly claims in the products of Group I) would not be coextensive in its full scope with the methodological steps require for the cancer detection methods of the elected group.  This is particularly relevant where the sequence of the relevant miRNA was known in the prior art, but perhaps the required methods of using the miRNA as consonant with the claims of the elected group may not be known in the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invnetion, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/31/82021.

Claim Objections
Claims 23-25 are objected to because the claims, drawn to methods, include references to non-elected product claims, e.g.:  “using a kit according to any one of claim 1 to 10 or the device according to any one of claims 11 to 22” (as recited in claim 23).  In the instant case the claims may be amended to recite the element required by the claims as consonant with the election.  For example (as relevant to claim 23):  using a kit comprising a nucleic acid capable of specifically binding to miR-6784-5p (as consonant with the election).
Appropriate correction is required.

Claim Objections
Claims 23-25 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  In the instant case, claim 23 depends from “any one of claims 1 to 10” or “any one of claims 11 to 22”, where many of the encompassed claims are themselves multiple dependent claims (see for example claims 3, 4, 6, 7, 9, 10, 13, 14, 16, 17, 19, 20, 22) .  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Conclusion
No claim is allowed.  
The claims have been addressed in so far as the claims of the elected invention are presented in a improper multiple dependent form.  In the interests of customer 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634